Case 2:19-cv-04002-JLS-DFM Document 32 Filed 11/17/20 Page 1 of 1 Page ID #:4934




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA




   JESSIE C. ROBERTS,                       Case No. CV 19-04002-JLS (DFM)

            Petitioner,                     Order Accepting Report and
                                            Recommendation of United States
               v.                           Magistrate Judge

   JIM ROBERTSON, Warden,

            Respondent.



        Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  records on file herein, and the Report and Recommendation of the United
  States Magistrate Judge. Further, the Court has engaged in a de novo review of
  those portions of the Report and Recommendation to which objections have
  been made. The Court accepts the report, findings, and recommendations of
  the Magistrate Judge.
        IT IS THEREFORE ORDERED that Judgment be entered denying the
  Petition and dismissing this action with prejudice.



   Date: November 17, 2020                   ___________________________
                                             JOSEPHINE L. STATON
                                             United States District Judge
